NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1213
                                       ___________

                        JOHANNA ONG; DR. BEVERLY ONG,
                                              Appellants

                                             v.

    HUDSON COUNTY SUPERIOR COURT, New Jersey Law Division Administration
    Office; HUDSON COUNTY PROSECUTORS OFFICE, Superior Court; HUDSON
          COUNTY SHERIFFS DEPARTMENT, Superior Court; NEW JERSEY
    DEPARTMENT OF HUMAN SERVICES; HUDSON COUNTY CORRECTIONAL
      CENTER; JERSEY CITY MEDICAL CENTER; TRENTON PSYCHIATRIC
                 HOSPITAL; JERSEY CITY MUNICIPAL COURT
                    ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-16-cv-06777)
                       District Judge: Honorable Kevin McNulty
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  September 7, 2018

              Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                             (Opinion filed: October 2, 2018)
                                      ___________

                                        OPINION*
                                       ___________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Johanna Ong and her mother, Beverly Ong, appeal pro se from orders of the

United States District Court for the District of New Jersey dismissing their civil rights

complaint under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). For the

following reasons, we will affirm.

       On May 29, 2012, Johanna Ong was sentenced in the Superior Court of New

Jersey, Hudson County, for convictions for harassment and criminal mischief related to a

dispute with her neighbors. Following that proceeding, the Ongs had an alteration with

sheriff’s officers in the courthouse. Thereafter, the Ongs were taken to the Jersey City

Medical Center (JCMC), and were later transferred to the Hudson County Correctional

Center (HCCC). On November 1, 2013, Johanna Ong appeared in state court in

connection with aggravated assault charges stemming from the May 2012 altercation. A

judge ordered her to be examined by a psychiatrist, and she was transported to the JCMC.

Later, Johanna Ong was transferred for further evaluation to Trenton Psychiatric

Hospital, where she remained for a period exceeding the 30-day limit imposed by the

judge. On October 10, 2014, a state court judge dismissed the charges stemming from

the altercation on May 29, 2012, on the ground that “it is substantially probable that

[Johanna Ong] will not regain [her] fitness to proceed to trial.”

       On October 7, 2016, the Ongs filed a pro se complaint, which they later amended,

alleging violations of their civil rights under 42 U.S.C. § 1983. They named as
                                              2
defendants the Superior Court of New Jersey, the Hudson County Prosecutor’s Office

(HCPO), the New Jersey Department of Human Services, and Trenton Psychiatric

Hospital, the Hudson County Sheriff’s Office, the Hudson County Correctional Center,

and the JCMC. The Ongs sought sixty-six million dollars in damages.

       In separate motions to dismiss, the defendants argued that the Ong’s claims were

filed beyond the applicable statute of limitations. On June 6, 2017, the District Court

granted the motions to dismiss filed by the JCMC and by the Hudson County Sheriff’s

Office and the Hudson County Correctional Center, holding that the Ongs’ claims were

time-barred. The District Court granted the remaining defendants’ motion to dismiss on

January 8, 2018, concluding that the defendants were entitled to Eleventh Amendment

immunity and that the Ongs claims were untimely. The Ongs timely appealed.1

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary review

over a District Court’s decision to grant a motion to dismiss pursuant to Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6). Free Speech Coal., Inc. v. Attorney Gen. of U.S.,

677 F.3d 519, 529-30 (3d Cir. 2012).



1
  In its order of January 8, 2018, the District Court made clear that its dismissal orders
were without prejudice and stated that “[u]nless a properly supported motion to amend
the Complaint so as to remedy the defects identified in this and prior rulings of the Court
is filed within 30 days, this dismissal shall become final.” The Ongs did not file a motion
to amend. Instead, they filed a notice of appeal. Under these circumstances, we conclude
that the Ongs elected to stand on their complaint. Accordingly, the District Court’s
orders are final and appealable. See Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 n.5
(3d Cir 1992); Borelli v. City of Reading, 532 F.2d 950, 952 (3d Cir. 1976) (per curiam).
                                                3
       The Ongs complaint and amended complaint did not identify any particular cause

of action. But, liberally construing those documents, as well as the large volume of

exhibits attached to them, it appears that the Ongs sought to assert § 1983 claims for use

of excessive force, false imprisonment, and malicious prosecution. A complaint pursuant

to § 1983 is “characterized as a personal-injury claim and thus is governed by the

applicable state’s statute of limitations for personal-injury claims.” Dique v. N.J. State

Police, 603 F.3d 181, 185 (3d Cir. 2010) (citing Cito v. Bridgewater Twp. Police Dep’t,

892 F.2d 23, 25 (3d Cir. 1989)). In New Jersey, § 1983 claims are subject to New

Jersey’s two-year statute of limitations on personal injury actions. See Dique, 603 F.3d

at 185; see also N.J. Stat. Ann. § 2A:14-2. While state law governs the applicable statute

of limitations, federal law controls when a § 1983 claim accrues. Wallace v. Kato, 549
U.S. 384, 388 (2007). Under federal law, a cause of action accrues, and the statute of

limitations begins to run, “when the plaintiff knew or should have known of the injury

upon which its action is based.” Sameric Corp. v. City of Philadelphia, 142 F.3d 582,

599 (3d Cir.1998) (citation omitted).

       Here, the Ongs’ claims for excessive force and false imprisonment accrued

between May 2012 and December 2013, when they allegedly suffered injuries at the

hands of sheriff’s officers and became held pursuant to legal process. See Kach v. Hose,

589 F.3d 626, 634-35 (3d Cir. 2009; Wallace v. Kato, 549 U.S. 384, 389-90 (2007). The

Ongs filed their complaint more than two years later, in October 2016, well after the

                                             4
limitations period expired, and they have offered no basis to toll the statute of limitations.

The District Court therefore properly concluded that the excessive force and false

imprisonment claims were untimely.

       The District Court also correctly determined that the Ongs’ malicious prosecution

claim, which we construe as brought against only the Hudson County Prosecutor’s

Office, was barred by Eleventh Amendment immunity.2 The Eleventh Amendment

provides unconsenting states with immunity from suits brought in federal courts by

private parties. See Edelman v. Jordan, 415 U.S. 651 (1974). Although counties and

local government entities generally are not protected by the Eleventh Amendment, see

Mt. Healthy School Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 280 (1977), we have held

that “[w]hen [New Jersey] county prosecutors engage in classic law enforcement and

investigative functions, they act as officers of the State.” Coleman v. Kaye, 87 F.3d
1491, 1505 (3d Cir. 1996). Immunity may not apply, however, when prosecutorial

defendants “perform administrative tasks unrelated to their strictly prosecutorial

functions, such as . . . personnel decisions.” Id. at 1505-06. The Ongs’ malicious

prosecution claim stems solely from the HCPO’s decision to bring charges against




2
 This holding obviates the need for us to consider the District Court’s alternative
conclusion that the malicious prosecution claim was time-barred. See Heck v.
Humphrey, 512 U.S. 477, 489 (1994) (stating that a “cause of action for malicious
prosecution does not accrue until the criminal proceedings have terminated in the
plaintiff’s favor.”).
                                            5
Johanna Ong. Because that decision is clearly a law enforcement function, the HCPO

qualifies for immunity.

      For the foregoing reasons, we will affirm the District Court’s judgment.




                                           6